Citation Nr: 9900766	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  98 - 04 162	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from May 1955 to May 1958. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision of January 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that the RO erred in failing to grant 
entitlement to service connection for bilateral defective 
hearing because it did not take into account or properly 
weigh the medical and other evidence of record.  It is 
contended that he was exposed to acoustic trauma while 
serving as a tank commander during active service; that the 
firing of 90 mm. tank guns and turret-mounted machine guns in 
close proximity to him caused his bilateral hearing loss; 
that he has submitted lay statements asserting that he 
demonstrated hearing loss when he returned from service and 
that he began wearing hearing aids in the early 1960s; that 
he has submitted a lay statement from a former service 
comrade stating that he complained of hearing loss during 
active service but only saw a medic; that he doubts that 
anything regarding his hearing loss would be in his service 
medical records; that he did not undergo an audiology 
examination at the time of service separation; that he 
believes that lay statements regarding his difficulty in 
hearing should be acceptable as proof of hearing loss; and 
that he is unable to provide medical treatment records or 
examination reports from the period between 1958 and 1994. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this 


matter, and for the following reasons and bases, it is the 
decision of the Board that the evidence of record 
demonstrates that service connection for bilateral defective 
hearing is warranted.


FINDINGS OF FACT

1.  The veterans service medical records are unavailable and 
are presumed destroyed in a 1973 fire at the National 
Personnel Records Center; his DD Form 214 shows that his 
military occupational specialty (MOS) was Armor Crewman 
(131.10).

2.  The veteran has submitted credible lay statements from 
relatives and associates which allege that he had normal 
hearing at service entry but had very poor hearing at service 
separation, and that he began wearing bilateral hearing aids 
in the early 1960s.

3.  A credible lay statement from a former service comrade 
asserts that he witnessed the veterans exposure to acoustic 
trauma during active service due to the firing of machine 
guns in close proximity to the veteran. 

4.  In his application for VA disability compensation 
benefits, the veteran reported that he was first examined for 
hearing loss in 1960, while in his substantive appeal, he 
relates that he was wearing hearing aids in the early 1960s.


CONCLUSION OF LAW

Service connection for bilateral defective hearing is 
granted.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991);  
38 C.F.R. § 4.2 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellants claim is plausible and 
is thus well grounded within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  We further find that the facts 
relevant to the issue on appeal have been properly developed 
and that the statutory obligation of VA to assist the veteran 
in the development of his claim has been satisfied.  
38 U.S.C.A. §  5107(a)(West 1991).  In that connection, we 
note that the RO has obtained available evidence from all 
sources identified by the veteran; that he has declined a 
personal hearing; and that he underwent a comprehensive VA 
fee-basis audiologic and audiometric examination in 
connection with his claim in October 1997.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

As noted, the veterans service medical records are 
unavailable and are presumed destroyed in a 1973 fire at the 
National Personnel Records Center (NPRC).  Where service 
medical records are missing, VAs duty to assist the veteran, 
to provide reasons and bases for its findings and 
conclusions, and to consider carefully the benefit-of-the-
doubt rule are heightened.  Milostan v. Brown,  4 Vet. 
App. 250, 252 (1993);  citing  Moore v. Derwinski,  1 Vet. 
App. 401, 406 (1991); and  OHare v. Derwinski,  1 Vet. 
App. 365, 367 (1991).  The Court has further held that 
[n]owhere do VA regulations provide that a veteran must 
establish service connection through medical records alone.  
Stozek v. Brown,  4 Vet. App. 457, 461 (1993), quoting  
Cartright v. Derwinski,  2 Vet. App. 24, 25-26 (1991).  

The Boards review of the claims folder shows that the RO has 
undertaken extensive efforts to obtain service medical 
records or other documentary substantiation of the veterans 
assertions regarding service-incurrence of bilateral 
defective hearing.  However, all such efforts have been 
unavailing.  Further, the veteran himself has stated that he 
doubts that anything regarding his hearing loss would be in 
his service medical records, and that he did not undergo an 
audiology examination at the time of service separation. 


The Board further notes that the first medical evidence of 
bilateral defective hearing is dated in January 1994, more 
than 35 years after final service separation.  While the 
veteran alleges that he was first seen for defective hearing 
in 1960, approximately two years following active service, 
and that he first obtained hearing aids in the early 1960s, 
he has been unable to produce clinical or documentary 
evidence of bilateral hearing loss or the use of hearing 
appliances prior to January 1994.  Instead, the veteran 
relies upon the lay statements of relatives and associates 
regarding their recollection of events occurring 
approximately 35 to 37 years ago, and the statement of a 
former service comrade to the effect that he witnessed the 
firing of machine guns in close proximity to the veteran, 
resulting in his seeking medical treatment.  

Furthermore, the veterans DD Form 214 shows that his 
military occupational specialty (MOS) was Armor Crewman 
(131.10).  Further, he has testified that he was not provided 
ear protection devices other than cotton in the ears.  This 
veteran was 23 years old when he left military service, and 
approximately 25 years of age when he reportedly began 
wearing hearing appliances. 

While the lay testimony reveals some disagreement in the 
exact year that the veteran was observed to have hearing 
loss, such flaws in precise recollection are understandable 
in view of the passage of years.  Further, the Board is of 
the opinion that hearing loss is a type of disability that 
lends itself to lay observation and notice, and that the 
wearing of hearing appliances may also be readily observed by 
lay persons.  Further, the testimony of the veterans former 
service comrade that he served with the veteran from November 
1955 to May 1958; that he underwent the identical recruit 
armored training as the veteran; that the veteran spent a lot 
of time on the firing range; that he and the veteran 
participated in desert training and firing of the 90 
millimeter main tank gun in the Spring of 1956; and that he 
witnessed the firing of coaxial .30 caliber machine guns 
immediately over the veterans head during that training, 
resulting in the veteran seeking medical treatment, is 
credible given the veterans military occupational specialty 
as Tank Crewman.  As these lay witnesses assert that they 
observed the veteran to be hard of hearing and to be wearing 
hearing appliances within the first or second years after 
service separation, the Board finds that testimony to be 
credible.  The Board notes that in his application for VA 
benefits, the veteran himself has claimed 1960 as the first 
date of civilian treatment or evaluation for hearing loss. 

The Board agrees with the veterans contention that lay 
persons are capable of recognizing hearing impairment in 
another individual by mannerisms and behaviors characteristic 
of such deficit.  The Board also finds that the veterans 
contentions regarding his duties and assignments and his 
exposure to noise trauma during active service are consistent 
with his MOS and are supported by the statement of his former 
service comrade.  While there are inconsistencies in the 
veterans contentions, they are, for the most part, credible.

The Board finds that the veteran has presented satisfactory 
lay evidence that he experienced hearing loss during and 
almost immediately following service; that such hearing loss 
required the use of hearing appliances within a short period 
and while he was yet a young man; and concludes that it is 
reasonable to believe that his bilateral defective hearing is 
a result of noise trauma during active service.  With 
resolution of reasonable doubt in the veterans favor, 
service connection for bilateral defective hearing is 
granted.  


ORDER

Service connection for bilateral defective hearing is 
granted.



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under  38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
